Citation Nr: 1046810	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  07-24 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to reopen, 
or official service department records have been submitted to 
reconsider, the claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from September 1981 to December 
1984.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDINGS OF FACT

1.  In January 1999, the RO issued a rating decision which denied 
the Veteran's original claim seeking service connection for a 
psychiatric disorder.  Although provided notice of this decision 
the following month, the Veteran did not perfect an appeal 
thereof.

2.  In October 2006, the Veteran's service personnel records were 
received by the RO from the National Personnel Records Center 
(NPRC) in St. Louis, Missouri.  These records existed at the time 
of the RO's January 1999 denial of the Veteran's original claim 
seeking service connection for a psychiatric disorder, and the 
RO's inability to obtain these records at an earlier time was not 
due to the Veteran's failure to provide the RO with sufficient 
information.

3.  The Veteran's current acquired psychiatric disorder, 
alternatively diagnosed as bipolar disorder, bipolar affective 
disorder, and depressive disorder, can not be reasonably 
disassociated from his military service.


CONCLUSIONS OF LAW

1.  The criteria for reconsidering the Veteran's claim seeking 
service connection for a psychiatric disorder have been met.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(c) 
(2010).

2.  A psychiatric disorder was incurred in active military 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have 
been satisfied in the present case, the Board is not precluded 
from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2010).  This is 
so because the Board is taking action favorable to the Veteran by 
granting the issue at hand.  As such, this decision poses no risk 
of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In order to reopen a claim which has been previously denied and 
which is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  If the claim is so reopened, it 
will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; 
Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 
Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).  

In addition to new and material evidence, revised 38 C.F.R. § 
3.156(c), effective on or after October 6, 2006, provides that at 
any time after VA issues a decision on a claim, if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated with 
the claims file when VA first decided the claim, VA will 
reconsider the claim.  Further, 38 C.F.R. § 3.156(c)(i)(3) 
provides that an award made based all or in part on these records 
is effective on the date entitlement arose or the date VA 
received the previously decided claim, whichever is later, or 
such other date as may be authorized by the provisions of this 
part applicable to the previously decided claim.

In this case, the RO determined that new and material evidence 
had not been presented to reopen the Veteran's claim for 
entitlement to service connection for a psychiatric disorder.  
Such a determination, however, is not binding on the Board, and 
the Board must first decide whether new and material evidence has 
been received to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993) (holding that Board reopening is unlawful when 
new and material evidence has not been submitted).  

In developing his claim herein, the RO obtained the Veteran's 
service personnel records from NPRC in October 2006.  A review of 
these records revealed multiple disciplinary actions having been 
taken against the Veteran.  In addition, some of these records 
were specifically referred to by the VA examiner who conducted 
the July 2008 VA examination for mental disorders.  Thus, the 
Board finds these records to be pertinent to the issue on appeal.  
Accordingly, reconsideration of the claim for service 
consideration for a psychiatric disorder is warranted.  38 C.F.R. 
§ 3.156(c).  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection for certain chronic diseases, including psychoses, 
will be presumed if they are manifest to a compensable degree 
within the first year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  
Service connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection 
where a claimant can demonstrate "(1) that a condition was 
'noted' during service; (2) evidence of post service continuity 
of the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology."  Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on 
lay evidence "to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote 
omitted).  

The Veteran is seeking service connection for a psychiatric 
disorder.  He contends that he developed this condition during 
his military service, and that it has continued to exist ever 
since.

During the course of this appeal, the Veteran has been 
alternatively diagnosed with bipolar disorder, bipolar affective 
disorder, and depressive disorder.  Accordingly, the Veteran is 
shown to have a current psychiatric disorder.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007) (holding that a current 
disability exists if the diagnosed disability is present at the 
time the claim is filed or during the pendency of the claim, even 
if the disability resolves prior to adjudication).  

The evidence of record also indicates that the Veteran's current 
psychiatric disorder is related to his military service.  
Specifically, the Veteran served on active duty in the Army from 
September 1981 to December 1984.  His June 1981 enlistment 
examination listed his psychiatric status as normal.  A March 
1983 treatment report noted that the Veteran had "been very 
depressed for several months, though he is improving with 
counseling.  He has thought about suicide, now and at age 15, but 
has never made concrete plans.  He felt very stressed in his job, 
but this has been alleviated by a new assignment."  A subsequent 
treatment report in March 1983 noted his complaints of being 
depressed for the past several months.  An undated problem list 
noted that the Veteran had active depression in March 1983.  It 
also noted that he had inactive depression in October 1983.  The 
Veteran's November 1984 separation examination listed his 
psychiatric status as normal.  A medical history report, 
completed at that time, noted the Veteran's history of depression 
or excessive worry, nervous trouble, and frequent trouble 
sleeping.  It also noted that he was treated for depression in 
1983 at the Fort Detrick Counseling Center.

When no preexisting condition is noted upon entry into service, 
the Veteran is presumed to have been sound upon entry.  Although 
there is lay evidence that the Veteran experienced psychiatric 
symptoms prior to service, there is no competent evidence of 
record establishing a preservice psychiatric diagnosis.  While 
the Veteran's statements are competent evidence to report his 
history of psychiatric symptoms, and there is no reason to doubt 
the Veteran's memory or credibility with respect to same, he is a 
layperson without medical training and therefore not qualified to 
render medical diagnosis and/or etiology of medical disorders.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also 38 C.F.R. § 3.159(a) (1).  Accordingly, the presumption of 
soundness is not rebutted, and the claim becomes one for service 
connection.  See 38 U.S.C.A. § 1111 (West 2002); Wagner v. 
Principi, 370 F.3d 1089, 1094-96 (indicating that, in cases where 
the presumption of soundness cannot be rebutted, the effect is 
that claims for service connection based on aggravation are 
converted into claims for service connection based on service 
incurrence).  

The two medical opinions of record do not support a nexus between 
the Veteran's inservice treatment for depression and his current 
psychiatric disorder.  However, both of these medical opinions, 
contained in the May 2005 and July 2008 VA psychiatric 
examination reports, lack probative value.  Although both VA 
examiners are competent to provide a medical opinion, both 
opinions were based upon incomplete or inaccurate factual 
backgrounds.  At the time of the May 2005 VA examination for 
mental disorders, the RO had not yet obtained the Veteran's 
service personnel records, which, when combined with his service 
treatment record, establish that the Veteran received inservice 
treatment for depression in March 1983, a year prior to his 
having started drug and alcohol counseling in April 1984.  
Moreover, the VA examiner in July 2008 concluded that the Veteran 
did not receive any stress counseling during his military 
service.  On this point, the Board points out that the March 1983 
treatment report specifically stated that the Veteran had, "been 
very depressed for several months, though he is improving with 
counseling."  Moreover, counseling for depression is noted on 
his November 1984 medical history.  Accordingly, while the 
service personnel records reference drug and alcohol counseling 
beginning in April 1984, the service treatment records refer to 
counseling for depression a full year before.

In support of his claim, the Veteran alleges that he has 
continued to have psychiatric problems since military service.  
The first post service medical evidence of record reflecting 
psychiatric treatment was in February 1996.  Specifically, a 
February 1996 private treatment report noted the Veteran's 
history of having hallucinations and delusions.  The report 
concluded with a diagnosis of bipolar disorder.  A May 1998 
treatment report noted the Veteran's history of a suicide attempt 
in 1991.  Moreover subsequent post service records reflect 
essentially ongoing treatment for a psychiatric disorder.  Under 
these circumstances, the Board finds that there has been 
continuity of symptomatology of a psychiatric disorder since 
service discharge.  Barr, 21 Vet. App. at 307.  

Based on the totality of the evidence, as there is evidence of 
inservice treatment of depression; a currently diagnosed 
psychiatric disorder; and continuity of symptomatology of a 
psychiatric disorder since service discharge, service connection 
for a psychiatric disorder is warranted.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Reconsideration of the Veteran's original claim of entitlement to 
service connection for a psychiatric disorder is granted.

Service connection for a psychiatric disorder is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


